DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yim et al. (hereinafter “Yim”), US Pub. No. 2017/0069871.
Regarding claim 1, Yim teaches a method for fabricating a deformable display (figs. 1, 2, [0058]), the method including: providing a circuit board ([0022, 0054-0055, 0140]); providing an arrangement of pixels onto the circuit board ([0022, 0054-0055, 0140], pixel circuit, fig. 2), providing connections onto the circuit board (figs. 2, 3; [0048-0057]); removing a substantial part of the circuit board in the areas where none of the pixels or connections there between are present ([0112, 0134-0135]], figs. 6, 7).
Regarding claim 2, Yim teaches providing a driver module at each individual pixel for controlling the pixels on individual pixel level (fig. 2, [0056]).
Regarding claim 3, Yim teaches providing an arrangement or functional nodes in between the arrangement of pixels, wherein the functional nodes are connected with the pixels (figs. 2, 3), wherein the pixels are for example light-emitting elements, such as light-emitting diodes (LEDs) (figs. 2, 3, pixels Pb, Pg, Pr), and wherein the functional nodes are for example photovoltaic (PV) cells all or not provides with storage capacity, accelerators, gyroscopes, sensors, microphones/speakers, piezo elements, ultrasonic components, light emitting elements ([0092]).
Regarding claim 7, Yim teaches wherein the removing is removing a substantial part thereby creating open spaces between the connections and the pixels ([0098, 0112, 0114, 0134, 0135]).
Regarding claim 8 is a display system of claim 1 and is rejected on the same grounds presented above.
Regarding claim 9, it has similar limitations to those of claim 2 and is rejected on the same grounds presented above.
Regarding claim 10, it has similar limitations to those of claim 3 and is rejected on the same grounds presented above.
Regarding claim 11, Yim teaches an LED display system ([0005, 006, 0092]).
Regarding claim 12, Yim teaches a flexible display device ([0058]).
Allowable Subject Matter
Claims 4-6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests wherein the pixels are embedded including a transparent thermoplastic material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622